Citation Nr: 0922291	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 
1987, and from August 1988 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued evaluations of 
10 percent each for the Veteran's service-connected right 
knee disability, left knee disability, and kidney stones.

In her substantive appeal received in July 2005, the Veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Video hearing).  In April 2006, the Veteran's 
representative reaffirmed the Veteran's request for a video 
conference hearing.  However, the Veteran failed to appear 
for the scheduled hearing, which the Veteran's representative 
acknowledged in a June 2009 addendum to a May 2009 Informal 
Hearing Presentation.  The appellant has neither given good 
cause for her failure to appear, nor asked that the hearing 
be rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2008).

The Veteran's VA treatment records reflect that she is 
undergoing treatment to change her gender from male to 
female.  Although many of the records discussed herein refer 
to the Veteran under her previous male name, the Board, in 
order to respect the Veteran's wishes as expressed by her 
signature in a January 2008 letter to VA, will refer to the 
Veteran as a female throughout this document.

In April 2008, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.
 



FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by no 
more than slight recurrent subluxation or lateral 
instability.

2.  The Veteran's left knee disability is manifested by no 
more than slight recurrent subluxation or lateral 
instability.

3.  The Veteran's kidney stones are manifested by recurrent 
ureterolithiasis requiring drug therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a 30 percent rating, but no more, for 
service-connected kidney stones have been met for the entire 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7; 38 C.F.R. § 4.115b, Diagnostic Code 7510 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated January 2004, May 2008, and June 2008, provided 
to the Veteran before the March 2004 rating decision and the 
March 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish her claims, what VA would do 
and had done, and what evidence she should provide.  The 
letters also informed the Veteran that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its June 2008 letter to the Veteran.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In this case, the AOJ issued a 
supplemental statement of the case in March 2009.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records and VA treatment records 
have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations for her left and right knee disabilities, and 
for her kidney stones, in February 2004 and January 2009.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate her claims for higher 
disability ratings, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Right Knee Disability

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is in flexion between 10 degrees and 20 
degrees.  A disability rating of 50 percent applies where 
there is flexion between 20 degrees and 45 degrees.  A 
disability rating of 60 percent applies where there is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or 
lateral instability.  A disability rating of 20 percent 
applies where there is moderate recurrent subluxation or 
lateral instability.  A disability rating of 30 percent 
applies where there is severe recurrent subluxation or 
lateral instability.

A knee disability may also be rated under Diagnostic Code 
5258, where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  A knee condition under this Diagnostic Code is 
considered 20 percent disabling.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Limitation of 
flexion of the leg is addressed in Diagnostic Code 5260.  
Flexion limited to 60 degrees warrants a noncompensable 
rating.  Flexion limited to 45 degrees warrants a rating of 
10 percent disabling.  Flexion limited to 30 degrees warrants 
a rating of 20 percent disabling.  Flexion limited to 15 
degrees warrants a rating of 30 percent disabling.  See 
Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating.  Extension limited to 45 degrees warrants 
a 50 percent rating.  See Diagnostic Code 5261.

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

Where the limitation of motion of the knee is noncompensable 
under the aforementioned ratings, degenerative arthritis may 
be rated under Diagnostic Code 5003.  A disability rating of 
10 percent applies when there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  A disability rating of 20 percent applies when 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations.

The Veteran was initially granted service connection for a 
right knee disability in an August 1995 rating decision, and 
assigned a disability rating of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective March 16, 1995.  The 
Veteran filed a claim for an increased rating in November 
2003.  In a rating decision dated March 2004, the RO 
continued the Veteran's 10 percent disability rating for her 
right knee disability, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In this appeal, the Board will also consider all 
Diagnostic Codes related to the Veteran's right knee 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

The Veteran contends in her November 2003 claim that her 
right knee disability has gotten worse.

In February 2004, the Veteran was provided with a VA 
examination.  The Veteran reported feeling sharp pains in her 
knees, which were especially worse during weightbearing such 
as standing or walking.  The Veteran stated that she was 
unable to run because of her knee pain.  The examiner found 
that the Veteran had patella tenderness and crepitus.  She 
had extension to 0 degrees, and flexion to 100 degrees, with 
pain starting at 70 degrees.  There was no anterior or 
posterior subluxation or ligament laxity.  The examiner 
diagnosed the Veteran with chondromalacia of the right knee.

In January 2009, the Veteran was provided with a second VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported that she has knee pain on a daily basis, and 
particular trouble walking on stairs, and getting into and 
out of her truck.  She further reported that her knees affect 
her daily occupational duties when she had to double-clutch, 
put on the brake, or use the accelerator in her truck.  The 
Veteran reported having no unusual instability in her right 
knee, but she did report having flare-ups with swelling and 
pain associated with prolonged walking or standing, and 
occasional locking.  The Veteran stated that she has tried 
some over-the-counter knee braces, but they did not help her.  
The examiner found that the Veteran's right knee had no heat, 
swelling, or inflammation.  There was minor crepitation on 
full excursion.  No laxity of the right knee was apparent.  
The Veteran had extension of the right knee to 0 degrees, and 
flexion of the right knee to 100 degrees, with pain at 100 
degrees.  The Veteran was able to repeat this movement three 
times.  The VA examiner diagnosed the Veteran with 
degenerative joint disease and chondromalacia of the right 
knee.  An x-ray of the Veteran's right knee associated with 
the examination showed no significant bone, joint or soft 
tissue abnormality; the Veteran's right knee was found to be 
normal.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5256, because there is no evidence of 
ankylosis of the right knee.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5258, because there is no evidence of 
frequent episodes of locking.  The Veteran described her 
right knee locking as "occasional."  Moreover, the x-ray 
evidence from January 2009 revealed no evidence of dislocated 
semilunar cartilage, or of effusion into the joint.

The Veteran is not entitled to a disability rating under 
Diagnostic Codes 5260 or 5261, because the examinations 
reveal no evidence of compensable levels of limitation of 
flexion or extension.

The Veteran is not entitled to a disability rating in excess 
of 10 percent under Diagnostic Code 5257, because the x-rays 
and other evidence of record do not show that the Veteran has 
recurrent subluxation or lateral instability that is more 
than slight.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5003, because the Veteran's right knee is not 
noncompensable under the aforementioned ratings, and because 
there is no evidence of compensable limitation of flexion or 
extension.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
right knee disability fall within any criteria warranting 
more than a 10 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
right knee disability might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the Veteran's right knee disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating of 10 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
right knee disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in her 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Left Knee Disability

The relevant diagnostic codes for disabilities of the knee 
have been explained in detail above.

The Veteran was initially granted service connection for a 
left knee disability in an August 1995 rating decision, and 
assigned a disability rating of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective March 16, 1995.  The 
Veteran filed a claim for an increased rating in November 
2003.  In a rating decision dated March 2004, the RO 
continued the Veteran's 10 percent disability rating for her 
left knee disability, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In this appeal, the Board will also consider all 
Diagnostic Codes related to the Veteran's left knee 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

The Veteran contends in her November 2003 claim that her left 
knee disability has gotten worse.

In February 2004, the Veteran was provided with a VA 
examination.  The Veteran reported feeling sharp pains in her 
knees, which were especially worse during weightbearing such 
as standing or walking.  The Veteran stated that she was 
unable to run because of her knee pain.  The examiner found 
that the Veteran had patella tenderness and crepitus.  She 
had extension to 0 degrees, and flexion to 180 degrees, with 
pain starting at 80 degrees.  (The Board notes that the 
examiner's report of flexion to 180 degrees may have been in 
error, because, as noted above, normal flexion of the knee is 
to 140 degrees.  However, the Board notes that even if 
flexion was only to 80 degrees, this would not result in a 
compensable rating under Diagnostic Code 5260.)  There was no 
subluxation or ligament laxity.  The examiner diagnosed the 
Veteran with chondromalacia of the left knee.

In January 2009, the Veteran was provided with a second VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported that she has knee pain on a daily basis, and 
particular trouble walking on stairs, and getting into and 
out of her truck.  She further reported that her knees affect 
her daily occupational duties when she had to double-clutch, 
put on the brake, or use the accelerator in her truck.  The 
Veteran reported having no unusual instability in her left 
knee, but she did report having flare-ups with swelling and 
pain associated with prolonged walking or standing, and 
occasional locking.  The Veteran stated that she has tried 
some over-the-counter knee braces, but they did not help her.  
The examiner found that the Veteran's left knee had no heat, 
swelling, or laxity.  The Veteran had extension of the left 
knee to 0 degrees, and flexion of the left knee to 100 
degrees, with pain at 100 degrees.  The Veteran was able to 
repeat this movement three times.  The VA examiner diagnosed 
the Veteran with degenerative joint disease and 
chondromalacia of the left knee.  An x-ray of the Veteran's 
left knee associated with the examination showed no 
significant bone, joint or soft tissue abnormality; the 
Veteran's left knee was found to be normal.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5256, because there is no evidence of 
ankylosis of the left knee.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5258, because there is no evidence of 
frequent episodes of locking.  The Veteran described her left 
knee locking as "occasional."  Moreover, the x-ray evidence 
from January 2009 revealed no evidence of dislocated 
semilunar cartilage, or of effusion into the joint.

The Veteran is not entitled to a disability rating under 
Diagnostic Codes 5260 or 5261, because the examinations 
reveal no evidence of compensable levels of limitation of 
flexion or extension.

The Veteran is not entitled to a disability rating in excess 
of 10 percent under Diagnostic Code 5257, because the x-rays 
and other evidence of record do not show that the Veteran has 
recurrent subluxation or lateral instability that is more 
than slight.

The Veteran is not entitled to a disability rating under 
Diagnostic Code 5003, because the Veteran's left knee is not 
noncompensable under the aforementioned ratings, and because 
there is no evidence of compensable limitation of flexion or 
extension.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
left knee disability fall within any criteria warranting more 
than a 10 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
left knee disability might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the Veteran's left knee disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating of 10 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
left knee disability, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in her 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Kidney Stones

Under Diagnostic Code 7509, a disability rating of 10 percent 
applies when the Veteran has hydronephrosis (distention and 
dilation of the renal pelvis and calyces) with only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A disability rating of 20 percent applies 
when the Veteran has hydronephrosis with frequent attacks of 
colic, requiring catheter drainage.  A disability rating of 
30 percent applies when the Veteran has hydronephrosis with 
frequent attacks of colic with infection (pyonephrosis), and 
kidney function is impaired.  Severe hydronephrosis is rated 
as renal dysfunction.

 Under Diagnostic Code 7510, ureterolithiasis (the condition 
of having a kidney stone in the tube connecting the kidneys 
and the bladder) is rated as hydronephrosis, except for 
recurrent stone formation requiring diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times/year, in which case the ureterolithiasis is rated at 30 
percent disabling.

The Veteran was initially granted service connection for 
kidney stones in an August 1995 rating decision, and assigned 
a disability rating of 10 percent under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509, effective March 16, 1995.  The Veteran 
filed a claim for an increased rating in November 2003.  In a 
rating decision dated March 2004, the RO continued the 
Veteran's 10 percent disability rating for her kidney stones, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7509.  In this 
appeal, the Board will also consider all Diagnostic Codes 
related to the Veteran's kidney stones.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Veteran contends in her November 2003 claim that her 
kidney condition has gotten worse.

In February 2004, the Veteran was provided with a VA 
examination.  The Veteran reported that she had recurrent 
ureteral stones.  She further stated that she passed kidney 
stones more than once every three months, which are usually 
associated with little flank pain, and sometimes associated 
with blood in her urine.  She has not required lithotripsy or 
percutaneous ureteral catheterization or basket procedures.  
There was no history of kidney disease.  The Veteran takes 
hydrochlorothiazide 25 mg per day for her kidney stones, 
which she has been told are calcium carbonate.  The Veteran's 
blood urea nitrogen and creatinine, tested in January 2004, 
were well within the normal range.  The examiner found that 
his genitourinary (GU) examination of the Veteran was 
unremarkable.  The examiner diagnosed the Veteran with 
recurrent ureterolithiasis.

In January 2009, the Veteran was provided with a second VA 
examination.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran has a history of multiple 
kidney stones, with the initial kidney stone having been 
complicated by hydronephrosis.  The Veteran reported that she 
has some degree of incontinence, and that her last kidney 
stone was five weeks ago.  A September 2008 analysis showed 
that the Veteran "only had one or two red blood cells on a 
routine urinalysis," and a December 2008 study showed that 
the Veteran had normal renal function.  The Veteran has not 
had any renal surgery, stent placement, or nephrostomy tubes 
for hydronephrosis.  The Veteran has passed all kidney stones 
spontaneously.  Pathology reports from January 2007 were 
negative for cytology for malignant cells in the urine, and 
the examiner noted that the only other pathology to report is 
that in October 2004 the Veteran underwent a circumcision 
because of (male) phimosis.  The examiner found that the 
Veteran had normal renal function, with no lethargy, 
weakness, anorexia, or weight change.  No malignancies were 
detected.  The Veteran had no other residual or genitourinary 
disease, and she was not receiving dialysis.  The Veteran 
does have incontinence, but it was not found to affect her 
usual occupation.  The Veteran had self-imposed loss of use 
of the creative organ, and testicular atrophy, because she 
was taking estrogen.  The examiner diagnosed the Veteran with 
multiple renal stones with a history of hydronephrosis.  An 
x-ray of the Veteran's abdomen associated with the 
examination showed a 5 x 2 millimeters lower pole right renal 
calculus, as well as either phleboliths or distal left 
ureteral stone, with the former more likely.  The radiologist 
characterized the x-ray as showing a minor abnormality.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

As noted in her February 2004 VA examination, the Veteran 
takes hydrochlorothiazide 25 mg per day as a treatment for 
her calcium carbonate kidney stones.  Additionally, the VA 
examiner diagnosed the Veteran with recurrent 
ureterolithiasis in that examination.  The Veteran is 
entitled to a rating of 30 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7510, because she is on drug 
therapy for her diagnosed recurrent ureterolithiasis.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
kidney stones might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the Veteran's kidney stones have been 
persistently more severe than the extent of disability 
contemplated under the assigned rating of 30 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
kidney stones, standing alone, present an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A disability rating in excess of 10 percent for a service-
connected right knee disability is denied.

A disability rating in excess of 10 percent for a service-
connected left knee disability is denied.

A disability rating of 30 percent, but no more, for service-
connected kidney stones is granted for the entire appellate 
period, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


